
	
		I
		112th CONGRESS
		1st Session
		H. R. 3135
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Duncan of South
			 Carolina (for himself, Mr.
			 Huelskamp, Mr. Paul,
			 Mr. Wilson of South Carolina,
			 Mr. Jones,
			 Mr. Mulvaney,
			 Mr. Franks of Arizona,
			 Mr. Yoder,
			 Mr. Amash,
			 Mr. Brooks,
			 Mr. Flores,
			 Mrs. Blackburn,
			 Mr. Pitts,
			 Mr. Cole, Mr. Ribble, Mr.
			 Bartlett, Mr. Schweikert,
			 Mr. Manzullo,
			 Mr. Gosar,
			 Mr. Ross of Florida,
			 Ms. Jenkins, and
			 Mr. Berg) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the provisions of title 40, United States Code,
		  commonly known as the Davis-Bacon Act, to raise the threshold dollar amount of
		  contracts subject to the prevailing wage requirements of such
		  provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Adjusting Davis-Bacon for Inflation
			 Act.
		2.Threshold of
			 contracts subject to Davis-BaconSection 3142(a) of chapter 31 of title 40,
			 United States Code is amended by striking $2,000 and inserting
			 $50,000.
		
